UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 07-7143



JOHN RUFFIN WILLIAMS,


                                                  Plaintiff - Appellant,

           versus


JERRY L. MACKLING; STEVEN BAILY, Police
Officer;     L.   MARSHALL,      Sergeant,    Police
Officer; S. J. THOMPSON, Sergeant, Police
Officer; SERGEANT DEPOY, Corrections Officer;
LIEUTENANT     WYNKOOP,     Corrections     Officer;
COLONEL LAND, Corrections Officer Supervisor also
known as Major Land; GLENN HILL, Sheriff, Corrections
Officer Superintendent also known as Colonel Hill;
NURSE JOSH, Corrections Facility Nurse on
Duty; CARAL PRICE; SELWYN ADAMS, Dr., M.D.,
Corrections Facility Physician; K. HAMLIN,
Corrections      Facility      Unit     S-1    Nurse
Supervisor; S. TAPPS, Corrections Facility Unit
S-1 Grievance Coordinator; R. WOODSON, Corrections
Facility Unit S-1 Grievance Coordinator,


                                                 Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:07-cv-00147-RBS)


Submitted:    December 20, 2007             Decided:    December 27, 2007


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


John Ruffin Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            John Ruffin Williams appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915A(b)(1) (2000) for failure to state a claim.                  We have

reviewed the record and find no reversible error.          Accordingly, we

affirm for the reasons stated by the district court, Williams v.

Mackling,   No.   2:07-cv-147   (E.D.    Va.   Jul   2,   2007),   and   deny

Williams’ motion for judgment, in which he reargues the merits of

his claims.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                 - 3 -